Exhibit 10.1

LEASE SCHEDULE NO. 003X

“This Lease Schedule No. 003X replaces Lease Schedule No. 003R.”

This Lease Schedule is issued pursuant to the Lease Agreement Number TR051905
dated May 19, 2005. The terms of the Lease Agreement and serial numbers
contained on Certificate of Acceptance Numbers TR051905-003-001 thru
TR051905-003-014 are a part hereof and are incorporated by reference herein.

 

LESSOR    LESSEE

Farnam Street Financial, Inc.

  

Transcend Services, Inc.

240 Pondview Plaza

  

945 East Paces Ferry Road

5850 Opus Parkway

  

Suite 1475

Minnetonka, MN 55343

  

Atlanta, GA 30326

SUPPLIER OF EQUIPMENT    LOCATION OF EQUIPMENT

Various

  

Various

Term of Lease from Commencement Date: 24 Months

Monthly Lease Charge: $25,113.04

Delivery and Installation: October 2005 – March 2006

Commencement Date: April 1, 2006

Security Deposit: $26,258.00. At the end of the applicable lease term, provided
that there is no event of default, this security deposit will be returned to
Lessee.

EQUIPMENT

 

MANUFACTURER   QTY   MACHINE/MODEL   EQUIPMENT DESCRIPTION (including features)

See Attachment A

All of the Equipment on this Lease Schedule shall be defined as a total of
$589,116.98. Interim rent due prior to the Commencement date shall not reduce or
offset Lessee’s post-Commencement Monthly Lease Charge obligations hereunder.

 

Every Term is Agreed to and Accepted:     Every Term is Agreed to and Accepted:

FARNAM STREET FINANCIAL, INC.

                “LESSOR”

   

TRANSCEND SERVICES, INC.

                “LESSEE”

By:

 

/s/ Steven C. Morgan

   

By:

 

/s/ Lance Cornell

Print Name:

 

Steven C. Morgan

   

Print Name:

 

Lance Cornell

Title:

 

President

   

Title:

 

CFO

Date:

 

April 3, 2006

   

Date:

 

3/30/06



--------------------------------------------------------------------------------

Lease Agreement Number: TR051905    Page 1 of 3 Lease Schedule Number:     003X
  

ATTACHMENT A

 

MANUFACTURER

   QTY   

MACHINE/MODEL

  

EQUIPMENT DESCRIPTION (incl. features)

COMPAQ

   1    0EXT12R-332   

Compaq ML 330 W2000 Rack Integration Gateway

COMPAQ

   l    0EXV03R-337   

Compaq ML370 G3 Voice Response Server, Rack

COMPAQ

   8    286776-B22   

36.4GB HD U320 SCSI HPLUG 15K RPM

COMPAQ

   2    356820-B21   

Compaq Proliant DL858 with two opteron 2.2GHz 2GB PC2100

        

DDR SDRAM 266HMz 24XCD Embedded Dual Gigabit Ethernet

        

ADAP Smart Array

COMPAQ

   24    CT479175   

Crucial 2GB PC3200 DDR SDRAM 2X1GB

DEPARTMENT OF REVENUE

   1      

Sales Tax

DEPARTMENT OF REVENUE

   1      

Sales Tax

DEPARTMENT OF REVENUE

   1      

Sales Tax

DEPARTMENT OF REVENUE

   1      

Sales Tax

DEPARTMENT OF REVENUE

   1      

Sales Tax

DICTAPHONE

   1    502758   

Brooktrout 4-port Unicersal Fax Card

DICTAPHONE

   1    0EXT08R-238   

SRVR HWText G3 DL380R W2K 1.0GB

DICTAPHONE

   8    NTC002S-102   

Xcription SW Upgrd Word Client to Work Client w/xnet

DICTAPHONE

   8    148649   

USB Foot Control Adapter

DICTAPHONE

   1    139073   

EXT Version 4.x to 6.x Upgrade Software

DICTAPHONE

   1    1000024   

EXVoicc System Audit Events License

DICTAPHONE

   1    0EXV11R-038   

SRVR HW Data GL DL380R W2K l.GB SDRAM

DICTAPHONE

   1    0EXT13R-136   

Print Route - DL 360 Version

DICTAPHONE

   2    0139227-MFG   

12 Port Universal PCI Voice Kit

DICTAPHONE

   1    0139075-001   

EXV Build 6 Upgrade - Software Only

DICTAPHONE

   8    0139074-103   

Transcription Software

DICTAPHONE

   1      

Professional Services

DICTAPHONE

   1      

Maintenance 24x7

DICTAPHONE

   1      

Data Mirgration Fee

DICTAPHONE

   1      

Installation

DICTAPHONE

   1    0502752-106   

Software Upgrd to Business Server V9.0 Captaris

DIGITAL VOICE SYSTEMS

   1    BT003391707   

VRS 24 Port Card

DIGITAL VOICE SYSTEMS

   1      

Mouse

DIGITAL VOICE SYSTEMS

   1      

Onboard NIC

DIGITAL VOICE SYSTEMS

   1      

Pentium IV 2.4GHz Processor

DIGITAL VOICE SYSTEMS

   1      

Pervasive SQL Database 2000i (5 User)

DIGITAL VOICE SYSTEMS

   1      

Remote Diagnostics

DIGITAL VOICE SYSTEMS

   1      

Smart VA UPS 1500

DIGITAL VOICE SYSTEMS

   1      

Keyboard

DIGITAL VOICE SYSTEMS

   1      

Windows 2003 Server (5 User)

DIGITAL VOICE SYSTEMS

   1      

Dual 460 Watt Power Supplies

DIGITAL VOICE SYSTEMS

   1      

Training

DIGITAL VOICE SYSTEMS

   1      

Installation

DIGITAL VOICE SYSTEMS

   1      

17” Monitor

DIGITAL VOICE SYSTEMS

   1      

DVI Series IV Dictation System

DIGITAL VOICE SYSTEMS

   1      

Analog Telephone Interface Card for 24 Port Card

DIGITAL VOICE SYSTEMS

   1      

Advantech Heavy Duty Enclosure

DIGITAL VOICE SYSTEMS

   1      

62X CD ROM

DIGITAL VOICE SYSTEMS

   1      

512 MB RAM

DIGITAL VOICE SYSTEMS

   2      

40% Deposit Due on DVI Series Dictation System

DIGITAL VOICE SYSTEMS

   1      

2000+ Hours RAID 1 SATA Storage

DIGITAL VOICE SYSTEMS

   1      

DVI Voice Power Version 7.23

EMC

   1    N502-FD   

FS502-FD - 2 DM NS500 Field Install

EMC

   1      

7X24X365 - EMC 1st and 2nd year Warranty HW Maintenance



--------------------------------------------------------------------------------

Lease Agreement Number: TR051905    Page 2 of 3 Lease Schedule Number:     003X
  

ATTACHMENT A

 

MANUFACTURER

   QTY    MACHINE/MODEL  

EQUIPMENT DESCRIPTION (incl. features)

EMC

   1    NASSFTPP   NASSFTPP - PRPAID NAS SFT

EMC

   1    SYMMOD-US   SYMMOD-US - Modern United States

EMC

   29    NS-2G10-300   NS-2G10-300- 300GB FC 10K 2GB

EMC

   1    NS-2G10-300-HS   NS-2G10-300-HS - NS 10K 300GB Hot Spare

EMC

   1    NS-2PDAE-FD   NS-2PDAE-FD - CX DAE FC 2GB Expansion

EMC

   1    NS500-AUXFD   NS500-AUXFD - NS500 Back-End - No Rack

EMC

   1    NS502C-CIFS-L   NS502C-CIFS-L NS500 CIFS License

EMC

   1    NS5-IS-CI-L   NS5-IS-CI-L - NS500 ISCSI with CIFS Lic

EMC

   1    NS-CSFD   NS-CSFD - CS Falcon SRVER FLD INSTL

EMC

   1    NS-DCD   NS-DCD - Celerra CD & Documentation

EMC

   1    NS-ISCSI-DCD   NS-ISCSI-DCD - Celerra ISCS1 APP DCD

EMC

   1      EMC Snapsure Software Included

EWORKZ

   1      Freight

EWORKZ

   16    CT373855   2GB 184Pin Dimm DDR for DL585

EWORKZ, INC.

   36      Freight

EWORKZ, INC.

   128      Freight

EWORKZ, INC.

   131    IN-155   IN-155 Foot Pedal

EWORKZ, INC.

   148    Tech Hrly   Load Ghost Image

HEWLETT-PACKARD

   2    IC-510012   SIIG Sound Wave Pro PCI

HEWLETT-PACKARD

   4    SVM-DDR3200/256   Simple Tech 256MB Module

HEWLETT-PACKARD

   150    PX836AA#ABA   HP DX 2000 MT P4-2.8A

HEWLETT-PACKARD

   1    J8167A   HP Procurve Switch 5308XL-48G

HEWLETT-PACKARD

   1    J4907A   HP Pro Curve Switch XL 16 Port 10/100/1000

HEWLETT-PACKARD

   151    IC-510012   SIIG Sound Wave Pro

HEWLETT-PACKARD

   2      Freight

HEWLETT-PACKARD

   1    IN-155   IN-155 Foot Pedal

HEWLETT-PACKARD

   150    CN5614RV-1   56K V.92 Internal Modem

HEWLETT-PACKARD

   150    781761581   STED Plus Stan 2005 SU

HEWLETT-PACKARD

   2    356820-B21   Compaq Proliant DL858 With Two Opteron 2.2GHz 2GB PC2100   
     DDR SDRAM 266MHZ 24X CD Embedded Dual Gigabit         Ethernet ADAP Smart
Array

HEWLETT-PACKARD

   150    10363129   SAV CORP ED10

HEWLETT-PACKARD

   2      Load Ghost Image

HEWLETT-PACKARD

   150    DS710B   1.44MB Internal Floppy Drive

LABTEC

   134    970087-0403   Labtec Spin 75 PC Multimedia Speakers

MICROSOFT

   2    810-02530   Microsoft SQL Server Ent. Edition One Processor Open
Business

MICROSOFT

   1    810-05229   MS SQL Server Ent Edition Media

MICROSOFT

   1    P72-00264   MS Windows Server 2003

MICROSOFT

   150    070-02632   Microsoft Works 8.0 WIN32 English OLP NL

MILNER VOICE & DATA

   1    TDB00J   Fusion Voice Manager Concurrent, 5 Pack

MILNER VOICE & DATA

   1    TDB00K   Fusion Voice Messaging

MILNER VOICE & DATA

   1    TDB00M   Fusion Voice Export Lic, Upgrade 50 to Unlimited

MILNER VOICE & DATA

   1    TDB00H   FV Vault Tolerant Module

MILNER VOICE & DATA

   20    TDB002   FVP Port License

MILNER VOICE & DATA

   1    ATB002   Dolbey Allowance

MILNER VOICE & DATA

   1    TDB001   Fusion Voice Server, FVS 235

MTI

   1      Freight

MTI

   1    MTI-PS-Custom   MTI-PS-Custom - Custom MTI Professional Services
Engagement

OLYMPUS

   134    146023   Olympus E99 Headset Digital Voice Recorder

SIMPLE TECH

   296    SVM-DDR3200/256   Simple Tech 256MB Module

TRIDIA CORPORATION

   1    ITIMAP   iTivity- Maintenance (MAP) 1 Year



--------------------------------------------------------------------------------

Lease Agreement Number: TR051905    Page 3 of 3 Lease Schedule Number:     003X
  

ATTACHMENT A

 

MANUFACTURER

   QTY    MACHINE/MODEL   

EQUIPMENT DESCRIPTION (incl. features)

TRIDIA CORPORATION

   1    ITIVODM    iTivily - 21 connection

VIEWSONIC

   144    E70B-11    Viewsonic 17” CRT Black Monitor

 

Agreed to and Accepted:     Agreed to and Accepted:

FARNAM STREET FINANCIAL, INC.

                “LESSOR”

   

TRANSCEND SERVICES, INC.

                “LESSEE”

By:

 

/s/ Steven C. Morgan

   

By:

 

/s/ Lance Cornell

Print Name:

 

Steven C. Morgan

   

Print Name:

 

Lance Cornell

Title:

 

President

   

Title:

 

CFO

Date:

 

April 3, 2006

   

Date:

 

3/30/06